     Case 2:20-cv-06298-JWH-E Document 68 Filed 12/02/20 Page 1 of 3 Page ID #:1214




 1 Robert Tauler (SBN 241964)
   rtauler@taulersmith.com
 2 Tauler Smith, LLP
   626 Wilshire Boulevard, Suite 510
 3 Los Angeles, California 90017
   Tel: (310) 590-3927
 4
      Attorneys for Plaintiff
 5    ENTTech Media Group LLC
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
       ENTTECH MEDIA GROUP LLC               Case No. 2:20-cv-06298-JWH (Ex)
11
                    Plaintiff,               Assigned to Hon. John W. Holcomb
12                                           Courtroom 2
              v.
13                                           PLAINTIFF’S OBJECTION TO
       OKULARITY, INC., et al.               NOTICE OF REQUEST TO
14                                           CROSS-EXAMINE ROBERT
                    Defendants.              TAULER PURSUANT TO LOCAL
15                                           RULE 7-8 [64]
16

17
18
19
20
21
22
23
24

25
26
27
28
                   OBJECTION TO REQUEST TO CROSS-EXAMINE ROBERT TAULER
     Case 2:20-cv-06298-JWH-E Document 68 Filed 12/02/20 Page 2 of 3 Page ID #:1215




 1        OBJECTION TO REQUEST TO CROSS-EXAMINE ROBERT TAULER
 2         Counsel for Plaintiff ENTTech objects to Defendants “Request to Cross-Examine
 3 Robert Tauler” [Dkt. 64] on the grounds that Mr. Tauler, counsel for Plaintiff, is not the
 4 subject of cross-examination as a “declarant” regarding a “question of fact” under
 5 consideration by the Court.
 6         Under L.R. 7-8, a request for the presence of a declarant for cross-examination is
 7 only allowed when hearing “…motions where an issue of fact is to be determined…”
 8         However, since the existence of a question of fact precludes Rule 11
 9 sanctions. Instant Checkmate, Inc. v. Background Alert, Inc., 2014 U.S. Dist. LEXIS
10 190115, *20 (S.D. Cal. Dec. 4, 2014) (“Given this question of fact, and in light of the
11 Court's denial of Instant Checkmate's motion to dismiss, the Court finds that the
12 counterclaim is not frivolous for purposes of Rule 11 sanctions”).
13         Finally, it would not be proper for plaintiff’s counsel to be questioned as a factual
14 witness regarding matters potentially subject to work-product and attorney-client
15 privilege at the outset of a case regarding the substance of the complaint at issue.
16

17                                                 Respectfully submitted,
18
19 DATED: December 2, 2020                         TAULER SMITH LLP
20
21                                          By:    /s/ Robert Tauler
                                                   Robert Tauler
22                                                 Attorneys for Plaintiff
23
                                                   ENTTech Media Group LLC

24

25
26
27
28                                         1
                 OBJECTION TO REQUEST TO CROSS-EXAMINE ROBERT TAULER
     Case 2:20-cv-06298-JWH-E Document 68 Filed 12/02/20 Page 3 of 3 Page ID #:1216




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on December 2, 2020, copies of the foregoing document were
 3 served by the Court’s CM/ECF system to all counsel of record in this action.
 4
 5 Dated: December 2, 2020                       TAULER SMITH, LLP
 6
 7                                         By: /s/ Robert Tauler
 8
                                               Robert Tauler

 9                                         Counsel for Plaintiff
10                                         ENTTECH MEDIA GROUP LLC

11
12
13
14
15
16

17
18
19
20
21
22
23
24

25
26
27
28                                         2
                 OBJECTION TO REQUEST TO CROSS-EXAMINE ROBERT TAULER
